DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “placing a shield over a wafer, offset from a surface of the wafer, which covers portions of the wafer and leaves other portions of the wafer uncovered; depositing at least one metal onto the wafer by electroplating to simultaneously form metallurgical features of varying sizes on the wafer based on the shield altering local deposition rates for the portions of the wafer covered by the shield,” as recited in claim 1 and “a shield positioned over the wafer, offset from a surface of the wafer, which covers portions of the wafer and leaves other portions of the wafer uncovered, wherein the shield is configured to alter local deposition rates during electroplating for the portions of the wafer covered by the shield,” as recited in claim 16 respectively.
Claims 2-14 and 17-20 are also allowed as being directly or indirectly dependent of the independent base claim. 
	Re Claims 1 and 16, J.A. VERSRAETE ET AL. (UA 3,832,176) disclose forming photoresist pattern layer over insulating support to form an opening and forming metal layer in 
	 Hachman et al. (US 7,608,174) also disclose apparatus and method of electro plating metal layer in via hole that formed on a substrate. However, Hachman et al. do not disclose the aforementioned allowable limitations of the instant application of claims 1 and 16. 
	Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either taken alone or in combination.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 30, 2021